                 Case 2:20-cr-00105-JCC Document 86 Filed 11/19/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0105-JCC-2
10                             Plaintiff,                   ORDER
11          v.

12   KENNETH JOHN RHULE,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Kenneth John Rhule and the
16   Government’s stipulated motion for protective order (Dkt. No. 83). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion and
18   ORDERS the following:
                                    DISCOVERY PROTECTIVE ORDER
19
     A.     Definitions
20
            As used in this Order, the term “Protected Information” means any date of birth, Social
21
     Security number, driver’s license number, bank account number, credit card number, personal
22   identification number, address, telephone number, name and/or location of employment, criminal
23   history record, background check, undercover agent identity, and/or any other similar

24   information or number implicating a privacy interest of and belonging to an individual, business,
     partnership, or corporation.
25
            As used in this Order, the term “Protected Material” means any document or other record
26
     containing or reflecting Protected Information.

     ORDER
     CR20-0105-JCC-2
     PAGE - 1
               Case 2:20-cr-00105-JCC Document 86 Filed 11/19/20 Page 2 of 3




     B.     Permissible Disclosure of Protected Information and Protected Material
 1
            The United States will make available copies of the Protected Material, including those
 2
     filed under seal, to defense counsel to comply with the government’s discovery obligations.
 3
     Possession of the Protected Material is limited to defense counsel, his investigators, paralegals,
 4   assistants, law clerks, and experts (hereinafter collectively referred to as “members of the
 5   defense team”).

 6          Members of the defense team may review Protected Information and/or Protected
     Material with the Defendant. The Defendant may visually inspect and review such documents
 7
     but shall not be allowed to possess Protected Information (such as unredacted copies of Protected
 8
     Material, notes, copies, or photographs of such Protected Material containing Protected
 9
     Information). The Defendant may possess documents from which all Protected Information has
10   been redacted. Notwithstanding the terms of this Order, defense counsel may provide electronic
11   copies of any Protected Material to the Education Department in the Federal Detention Center at
12   SeaTac, Washington, along with a completed copy of the FDC’s Electronic Discovery and Legal
     Material Authorization Form. Defendant will not be permitted to have a copy of this material in
13
     his cell, but may review it at the FDC Education Department pursuant to BOP and FDC
14
     SeaTac’s policies and procedures.
15
            Members of the defense team may review or discuss the contents of documents
16   containing Protected Material with any prospective witness, as long as they do not share the
17   unredacted documents or any Protected Information with any prospective witness.
18   C.     Consent to Terms of Protective Order

19          The attorney of record for the Defendant is required, prior to disseminating any copies of
     the Protected Material to permitted recipients, such as other members of the defense team, to
20
     provide a copy of this Protective Order to those permitted recipients, and to obtain the written
21
     consent by those recipients to the terms and conditions of this Protective Order. Such written
22   consent shall not, however, be required with respect to members of the defense team who are
23   employed by the same office as the attorney of record; in such case, it shall be sufficient for the
24   attorney of record to provide a copy of this Protective Order to such other members of the

25   defense team and to remind them of their obligations under the Order. The written consent need

26


     ORDER
     CR20-0105-JCC-2
     PAGE - 2
               Case 2:20-cr-00105-JCC Document 86 Filed 11/19/20 Page 3 of 3




     not be disclosed or produced to the United States unless requested by the United States
 1
     Attorney’s Office for the Western District of Washington and ordered by the Court.
 2
     D.     Parties’ Reciprocal Discovery Obligations
 3
            Nothing in this order should be construed as imposing any discovery obligations on the
 4   government or the Defendant that are different from those imposed by case law and Rule 16 of
 5   the Federal Rules of Criminal Procedure, and the Local Criminal Rules.

 6   E.     Filing of Protected Material
            Any Protected Material that is filed with the Court in connection with pretrial motions,
 7
     trial, sentencing, or other matter before this Court, shall be filed under seal and shall remain
 8
     sealed until otherwise ordered by this Court. This does not entitle either party to seal their filings
 9
     as a matter of course. The parties are required to comply in all respects to the relevant local and
10   federal rules of criminal procedure pertaining to the sealing of court documents.
11   F.     Maintenance
12          Members of the defense team shall keep any Protected Material secured whenever the
     Protected Material is not being used in furtherance of their work in the above-captioned case. All
13
     documents containing Protected Material shall be maintained securely solely in the possession of
14
     defense counsel’s law firm once all charges are resolved by dismissal or by final conviction. The
15
     provisions of this Order shall not terminate at the conclusion of this prosecution.
16   G.     Modification
17          The parties agree that this Protective Order may be modified, as necessary, by filing with
18   the Court a Stipulated Order Modifying the Protective Order, or by further order of the Court.

19          DATED this 19th day of November 2020.
20

21

22

23
                                                            A
                                                            John C. Coughenour
24                                                          UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     CR20-0105-JCC-2
     PAGE - 3
